Exhibit 99.1 Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Financial Statements As ofJune 30, 2015 (Unaudited) Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Financial Statements as of June 30, 2015 (unaudited) Contents Page Condensed Interim Consolidated Balance Sheets 3 Condensed Interim Consolidated Statements of Operations 5 Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity 6 Condensed Interim Consolidated Statements of Cash Flows 7 Notes to the Condensed Interim Consolidated Financial Statements 8 Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Balance Sheets (unaudited) June 30, December 31, Note US$ thousands US$ thousands Assets Current assets Cash and cash equivalents Short-term bank deposits - Marketable securities 3 Accounts receivable: Trade (net of provision for doubtful accounts of US$ 20 thousands as of June 30, 2015 and December 31, 2014) Other Inventories 4 Deferred tax assets Total current assets Marketable securities 3 Assets held for employees' severance benefits Deferred tax assets Property, plant and equipment ("PPE"), net Intangible assets, net Goodwill Total assets The accompanying notes are an integral part of these condensed interim consolidated financial statements. 3 Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Balance Sheets (unaudited) (Continued) June 30, December 31, US$ thousands US$ thousands Liabilities and shareholders' equity Current liabilities Trade accounts payable Other accounts payable and accrued expenses Contingent consideration Deferred tax liabilities Total current liabilities Long-term liability Liability for employees' severance benefits Deferred tax liabilities Total liabilities Shareholders' equity Ordinary shares and additional paid-in capital Treasury shares ) ) Retained earnings Total shareholders' equity Total liabilities and shareholders’ equity The accompanying notes are an integral part of these condensed interim consolidated financial statements. 4 Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Statements of Operations (unaudited) Three-month period Six-month period ended June 30, ended June 30, US$ thousands US$ thousands (Except for share and (Except for share and Note per share data) per share data) Sales 5 Cost of sales Gross profit Operating expenses Research and development Sales and marketing General and administrative Total operating expenses Operating income Financial income, net 4 58 Income before income taxes Income taxes Net income Income per share: Basic income per ordinary share (US$) Weighted average number of ordinary shares used to compute basic income per share (in thousands) Diluted income per ordinary share (US$) Weighted average number of ordinary shares used to compute diluted income per share (in thousands) The accompanying notes are an integral part of these condensed interim consolidated financial statements. 5 Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Statements of Changes in Shareholders' Equity (unaudited) Ordinary shares Additional paid-in capital Treasury shares Retained earnings Total shareholders’ Equity Number of shares(1) US$ thousands Balance at January 1, 2014 21 ) Exercise of options *- - - Share-based compensation - Dividend(US $1.00per share) - ) ) Net income - Balance at December 31, 2014 21 ) Exercise of options *- - - Share-based compensation - Dividend (US $1.00per share) - ) ) Net income - Balance at June 30, 2015 21 ) Net of 14,971 shares held by Silicom Inc * Less than 1 thousand. The accompanying notes are an integral part of these condensed interim consolidated financial statements. 6 Silicom Ltd. and its Subsidiaries Condensed Interim Consolidated Statements of Cash Flows (unaudited) Six-monthperiod ended June 30, US$ thousands Cash flows from operating activities Net income Adjustments required to reconcile net income tonet cash provided by operating activities: Depreciation and amortization Write-down of obsolete inventory Liability for employees' severance benefits, net 16 35 Discount of marketable securities Share-based compensation expense Deferred taxes ) ) Changes in assets and liabilities: Accounts receivable - trade Accounts receivable - other ) Inventories ) Trade accounts payable ) Other accounts payable and accrued expenses Contingent consideration - Net cash provided by operating activities Cash flows from investing activities Proceeds from short term bank deposits, net Proceeds from sale of PPE 49 - Purchases of PPE ) ) Proceeds from maturity of marketable securities Purchases of marketable securities ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities Exercise of options Dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash balances held 43 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplementary cash flow information A. Non-cash transactions: Investments in PPE Transfers from inventories to PPE - B. Cash paid during the period for: Income taxes The accompanying notes are an integral part of these condensed interim consolidated financial statements. 7 Silicom Ltd. and its Subsidiaries Notes to the Condensed Interim Consolidated Financial Statements (unaudited) Note 1 - General Silicom Ltd. is an Israeli corporation engaged in designing, manufacturing, marketing and supporting high performance networking and data infrastructure solutions for a broad range of servers, server based systems and communications devices. The Company’s shares have been traded in the United States on the National Association of Securities Dealers Automated Quotation System ("NASDAQ”), since February 1994 and in Israel on the Tel Aviv Stock Exchange ("TASE"), since December 2005. Since January 2, 2014 the Company's shares have been traded on the NASDAQ Global Select Market (prior thereto they were traded on the NASDAQ Global Market). Since June 16, 2013 the Company's shares have been included in the Tel-Aviv 100 Index. Silicom markets its products directly, through Original Equipment Manufacturers (“OEMs”) which sell the Company’s connectivity products under their own private labels or incorporate the Company’s products into their products. On December 10, 2014, the Company completed the acquisition of 100% shares of Fiberblaze A/S, (hereinafter - Fiberblaze), a privately-held Danish company. In these Condensed Interim Consolidated financial statements the terms "Company" or Silicom refer to Silicom Ltd. and its wholly owned subsidiaries, Silicom Connectivity Solutions, Inc. (hereinafter – Silicom Inc.) and Fiberblaze. Note 2 - Summary of Significant Accounting Policies A. Basis of presentation The accompanying condensed interim consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and contain all adjustments (consisting only of normal recurring adjustments) which, in the opinion of management, are necessary to present fairly the financial information included therein. It is suggested that these condensed interim consolidated financial statements be read in conjunction with the audited consolidated financial statements and related notes included in the Company's Annual Report on Form 20-F for the year ended December 31, 2014. Results for the interim period presented are not necessarily indicative of the results to be expected for the full year. B. Estimates and assumptions The preparation of the condensed interim consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent liabilities at the date of the condensed interim consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant items subject to such estimates and assumptions include the useful lives of PPE, deferred tax assets, inventory, investments, goodwill, intangible assets, share-based compensation and other contingencies. 8 Silicom Ltd. and its Subsidiaries Notes to the Condensed Interim Consolidated Financial Statements (unaudited) Note 2 - Summary of Significant Accounting Policies (cont’d) C. Fair Value Measurements The Company's financial instruments consist mainly of cash and cash equivalents, short-term bank deposits, marketable securities, trade and other receivables and trade accounts payable. The carrying amounts of these financial instruments, except for marketable securities, approximate their fair value because of the short maturity of these investments. The fair value of marketable securities is presented in Note 3 to these condensed interim consolidated financial statements. Assets held for severance benefits are recorded at their current cash redemption value. The Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs to the extent possible. The Company determines fair value based on assumptions that market participants would use in pricing an asset or liability in the principal or most advantageous market. When considering market participant assumptions in fair value measurements, the following fair value hierarchy distinguishes between observable and unobservable inputs, which are categorized in one of the following levels: Level 1 Inputs: Unadjusted quoted prices in active markets for identical assets or liabilities accessible to the reporting entity at the measurement date. Level 2 Inputs: Other than quoted prices included in Level 1 inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the asset or liability. Level 3 Inputs: Unobservable inputs for the asset or liability used to measure fair value to the extent that observable inputs are not available, thereby allowing for situations in which there is little, if any, market activity for the asset or liability at measurement date. D. Recent Accounting Pronouncements In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers. ASU 2014-09 outlines a new, single comprehensive model for entities to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance, including industry-specific guidance. The new model will require revenue recognition to depict the transfer of promised goods or services to customers in an amount that reflects the consideration a company expects to receive in exchange for those goods or services. The amendments in ASU 2014-09 are effective for annual reporting periods beginning after December 15, 2017, including interim periods within that reporting period and early adoption is not permitted. The standard can be applied either retrospectively to each period presented or as a cumulative-effect adjustment as of the date of adoption. The Company has not yet selected a transition method nor has it determined the effect of the standard on its ongoing financial reporting. 9 Silicom Ltd. and its Subsidiaries Notes to the Condensed Interim Consolidated Financial Statements (unaudited) Note 3 - Marketable Securities The Company's investment in marketable securities as of December 31, 2014 and June 30, 2015 are classified as “held-to-maturity” and consist of the following: Gross Gross unrealized unrealized Amortized holding holding Aggregate cost basis** gains (losses) fair value* US$ thousands At June 30, 2015 Held to maturity: Corporate debt securities Current - ) Non-Current 2 ) 2 ) At December 31, 2014 Held to maturity: Corporate debt securities Current - ) Non-Current - ) - ) * Fair value is being determined using quoted market prices in active markets (Level 1). ** Including accrued interest in the amount of US$ 339 thousands and US$ 315 thousands as of December 31, 2014 and June 30, 2015 respectively. Activity in marketable securities in six month period ended in June 30, 2015: US$ thousands Balance at January 1, 2015 Purchases of marketable securities Discount of marketable securities ) Proceeds from maturity of marketable securities ) Balance at June 30, 2015 10 Silicom Ltd. and its Subsidiaries Notes to the Condensed Interim Consolidated Financial Statements (unaudited) Note 3 - Marketable Securities (Cont’d) The following table summarizes the gross unrealized losses on investment securities for which other-than-temporary impairments have not been recognized and the fair value of those securities, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position, at June 30, 2015: Less than 12 months 12 months or more Total Held to maturity Unrealized Losses Fair value Unrealized Losses Fair value Unrealized Losses Fair value Corporate debt securities ) ) ) The unrealized losses on the investments were caused by changes in interest rate. The Company has the ability and intent to hold these investments until maturity and it is more likely than not that the Company will not be required to sell any of the securities before recovery; therefore these investments are not considered other than temporarily impaired. Note 4 - Inventories June 30, December 31, US$ thousands Raw materials and components Products in process Finished products Note 5 - Sales Sales to single customers exceeding 10% of sales: Six-month period ended June 30, US$ thousands Customer “A” 11 Silicom Ltd. and its Subsidiaries Notes to the Condensed Interim Consolidated Financial Statements (unaudited) Note 6 –Subsequent Events On July 28, 2015 the Company granted, in the aggregate, 89,907 options to certain of its directors and employees under the Global Share Incentive Plan (2013). The exercise price per share of each stock option is US$ 26.91. The stock option (vested and unvested) shall expire, by their terms, on the earlier to occur of: (a) the eighth anniversary of the Grant Date (i.e. July 28, 2023); or (b) the closing price of the Company’s Ordinary Shares falling below fifty percent (50%) of the exercise price (i.e. US$13.46) at any time after July 28, 2015. 12
